Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 20,
2017, is entered into by and between Golden Entertainment, Inc., a Minnesota
corporation (the “Company”) and W2007/ACEP Holdings, LLC, a Delaware limited
liability company (“Stockholder”).

WHEREAS, the Company, Stockholder and W2007/ACEP Managers Voteco, LLC, a
Delaware limited liability company (“Voteco”), have entered into that certain
Membership Interest Purchase Agreement, dated as of June 10, 2017 (as the same
may be amended or supplemented from time to time, the “Purchase Agreement”),
pursuant to which the Company has acquired all of the outstanding membership
interests of American Casino & Entertainment Properties, LLC, a Delaware limited
liability company;

WHEREAS, as more fully described in the Purchase Agreement, in connection with
the Closing under the Purchase Agreement, Stockholder has received shares of
common stock, $0.01 par value per share, of the Company (the “Shares”), on the
terms and conditions set forth in the Purchase Agreement; and

WHEREAS, the Company desires to enter into this Agreement with Stockholder in
order to grant Stockholder the registration rights contained herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Definitions. For the purposes of this Agreement, capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to them as set forth below, or if not set forth below, as set forth in
the Purchase Agreement:

“Agreement” shall have the meaning set forth in the preamble hereto.

“Company” shall have the meaning set forth in the preamble hereto.

“Company Standstill Period” shall have the meaning set forth in Section 5(a).

“Demand Registration” shall have the meaning set forth in Section 3(a).

“Demand Request” shall have the meaning set forth in Section 3(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“Loss” shall have the meaning set forth in Section 7(a).



--------------------------------------------------------------------------------

“Long-Form Demand” shall have the meaning set forth in Section 3(a).

“Material Disclosure Event” means, as of any date of determination, any pending
or imminent event relating to the Company or any of its subsidiaries, which, in
the good faith determination of the Company, after consultation with external
legal counsel, (i) requires disclosure of material, non-public information
relating to such event in any registration statement or related prospectus under
which Registrable Securities may be offered and sold (including documents
incorporated by reference therein) so that such registration statement would not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they are made, not misleading, (ii) is
otherwise not required to be publicly disclosed at that time (e.g., on Forms
10-K, 8-K, or 10-Q) under applicable federal or state securities laws and
(iii) if publicly disclosed at the time of such event, could reasonably be
expected to materially adversely affect the business, financial condition or
prospects of the Company and its subsidiaries or would materially adversely
affect a pending or proposed acquisition, merger, recapitalization,
consolidation, reorganization, financing or similar transaction, or negotiations
with respect thereto.

“New York Court” shall have the meaning set forth in Section 9(c).

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Piggyback Registration” shall have the meaning set forth in Section 4(a).

“Purchase Agreement” shall have the meaning set forth in the recitals hereto.

“Registrable Securities” shall mean the Shares acquired by Stockholder pursuant
to the Purchase Agreement on the date hereof, as well as any of the Company’s
securities which may be issued or distributed by way of stock split, dividend,
recapitalization or reclassification in respect of such Shares; provided,
however, such Registrable Securities shall cease to be Registrable Securities
(i) when a registration statement with respect to the sale of such Registrable
Securities shall have become effective under the Securities Act and such
Registrable Securities shall have been disposed of in accordance with such
registration statement; (ii) when such Registrable Securities shall have been
sold in accordance with Rule 144 (or any successor provision) under the
Securities Act in a transaction where the restrictive legend is removed from
such Shares; (iii) when such Registrable Securities have ceased to be
outstanding; or (iv) when such Registrable Securities have become freely
transferable without volume or manner of sale restrictions under Rule 144 (or
any successor provision) under the Securities Act and such remaining Registrable
Securities constitute less than five percent (5%) of the then-issued and
outstanding shares of common stock (including any of the Company’s securities
which may be issued or distributed by way of stock split, dividend,
recapitalization or reclassification in respect of such common stock), $0.01 par
value per share, of the Company.

“Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including registration, qualification,
listing and filing fees

 

2



--------------------------------------------------------------------------------

(including, without limitation, all SEC and FINRA filing fees and NASDAQ listing
fees), printing expenses, transfer agent’s and registrar’s fees and expenses,
fees and disbursements of counsel for the Company and all accountants and other
persons retained by the Company, fees and disbursements of up to fifty thousand
dollars ($50,000) for one counsel (plus appropriate local counsel) chosen by
Stockholder for each Demand Registration or Underwritten Offering, and blue sky
(and other securities laws) fees and expenses associated with any registration
statement, as well as all internal fees and expenses of the Company, but shall
not include any Selling Expenses.

“SEC” shall mean the United States Securities and Exchange Commission and any
successor United States federal agency or governmental authority having similar
powers.

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor corresponding provision of succeeding law), and the rules and
regulations thereunder.

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
stock transfer taxes, and the fees and disbursements of any additional counsel
for Stockholder not included in the definition of Registration Expenses.

“Shares” shall have the meaning set forth in the recitals hereto.

“Shelf Registration Statement” shall have the meaning set forth in Section 2(a).

“Short-Form Demand” shall have the meaning set forth in Section 3(a).

“Stockholder” shall have the meaning set forth in the preamble hereto.

“Suspension Notice” shall have the meaning set forth in Section 5(b).

“Suspension Period” shall have the meaning set forth in Section 5(b).

“Underwritten Offering” shall mean an underwritten offering by Stockholder of
Registrable Securities for which the Company provides the cooperation and
assistance required by this Agreement, including pursuant to
Section 6(a)(xv)-(xx).

Section 2. Shelf Registration.

(a) Shelf Registration. If the Company then meets the requirements for the use
of a shelf registration statement on Form S-3 under the Securities Act, the
Company shall use its reasonable best efforts to prepare and file with the SEC,
within 45 days following the request of the Stockholder, a shelf registration
statement under the Securities Act (or at the Company’s option, a post-effective
amendment to its existing shelf registration statement on Form S-3 filed with
the SEC) for the offer and sale from time to time on a continuous or delayed
basis of all of the Registrable Securities (the “Shelf Registration Statement”).
For avoidance of doubt, the Shelf Registration Statement may include other
Company securities registered for the account of the Company and/or other
Persons. The Company shall file the Shelf Registration Statement on Form S-3
covering all of the Registrable Securities or, if the Company or the offering of
such Registrable Securities does not satisfy the requirements for use of such
form, such other form as

 

3



--------------------------------------------------------------------------------

may be appropriate; provided, that if the Shelf Registration Statement is not
filed on Form S-3, the Company shall, promptly upon meeting the requirements for
use of such form, file an appropriate amendment to the Shelf Registration
Statement to convert it to Form S-3. Subject to the provisions contained in this
Section 2 and in Sections 5(b) and 5(c) hereof, the Company shall use its
reasonable best efforts to cause such Shelf Registration Statement to be
declared effective by the SEC or to otherwise become effective as soon as
practicable after the filing thereof.

(b) Required Shelf Registration Period and Procedures. The Company shall
(i) cause such Shelf Registration Statement to include a resale prospectus
intended to permit Stockholder to sell, at Stockholder’s election, all or part
of the Registrable Securities held by Stockholder without restriction, (ii) use
its reasonable best efforts to prepare and file with the SEC such supplements,
amendments and post-effective amendments to such Shelf Registration Statement as
may be necessary to keep such Shelf Registration Statement continuously
effective and in compliance with the Securities Act and usable for the resale of
Registrable Securities (subject to any Suspension Period(s) referred to below)
for so long as the securities registered thereunder constitute Registrable
Securities, and (iii) use its reasonable best efforts to cause the resale
prospectus to be supplemented by any required prospectus supplement (subject to
any Suspension Period(s) referred to below).

(c) Underwritten Offerings Pursuant to the Shelf Registration. From time to time
after the filing of the Shelf Registration Statement, the Stockholder shall be
entitled to request an aggregate of four (4) Underwritten Offerings pursuant to
the Shelf Registration; provided, that each such Underwritten Offering will be
subject to the priority provisions set forth in Section 3(d) as if it was a
Demand Registration; and provided, further, that an Underwritten Offering under
this Section 2(c) shall count as one of the permitted Underwritten Offerings
hereunder only if the Stockholder is able to register and sell at least ninety
percent (90%) of the Registrable Securities requested to be included in such
Underwritten Offering. In connection with any offering of Registrable Securities
pursuant to the Shelf Registration Statement in the form of an Underwritten
Offering, the managing underwriter for the offering shall be an investment
banking firm of national standing to be selected by mutual agreement of
Stockholder and the Company (such agreement not to be unreasonably withheld,
conditioned or delayed). The Company will not be obligated to participate in
more than three (3) Underwritten Offerings (less the number of any Demand
Registrations) pursuant to the Shelf Registration Statement in any twelve
(12) month period. Stockholder shall have the right to cancel a proposed
Underwritten Offering of Registrable Securities pursuant to this Section 2(c)
(x) at any time prior to the commencement of marketing to investors for such
proposed Underwritten Offering and (y) after the commencement of marketing to
investors if Stockholder becomes aware of material adverse information relating
to the Company that is different from the information known to the Stockholder
at the time of the commencement of such marketing. Such cancelled offering shall
not be counted as an Underwritten Offering for purposes of this Section 2(c).

 

4



--------------------------------------------------------------------------------

Section 3. Demand Registration Rights.

(a) Request for Registration. Subject to the provisions contained in this
Section 3(a) and in Sections 4(b), 5(b) and 5(c) hereof, Stockholder may, from
time to time, request in writing (a “Demand Request”) that the Company effect
the registration under the Securities Act of a specified number of Registrable
Securities held by Stockholder on Form S-1 or any successor form to Form S-1, or
any similar long-form registration statement (a “Long-Form Demand”) or, if
available, on Form S-3 or any successor form to Form S-3, or any similar
short-form registration statement, but excluding a Shelf Registration effected
pursuant to Section 2(a) (a “Short-Form Demand”). Subject to the provisions
contained in this Section 3 and in Sections 5(b) and 5(c) hereof: (x) upon
receipt of a Demand Request, the Company will use reasonable best efforts to
cause to be included in a registration statement on an appropriate form under
the Securities Act, filed with the SEC as promptly as practicable but in any
event not later than 45 days after receiving a Demand Request, such Registrable
Securities as may be requested by the Stockholder in its Demand Request, and
(y) the Company shall use reasonable best efforts to cause any such registration
statement to be declared effective by the SEC or to otherwise become effective
as soon as practicable after the filing thereof (a “Demand Registration”). The
Company will in no event be required to effect more than three (3) Demand
Registrations in any twelve (12) month period or more than four (4) Demand
Registrations in total (in each case, less the number of any Underwritten
Offerings effected by the Company pursuant to the Shelf Registration Statement
at the request of Stockholder) pursuant to this Agreement. Notwithstanding the
foregoing, the Company shall not be obligated to effect any Demand Registration
for any Registrable Securities if the Shelf Registration Statement is then
effective and such Shelf Registration Statement may be utilized by the
Stockholder for the offering and sale of all Registrable Securities then
requested in such Demand Registration without a requirement under SEC rules and
regulations for a post-effective amendment thereto.

(b) Effective Registration. A registration will not count as a Demand
Registration for purposes of Section 3(a) unless the related registration
statement has been declared effective and has remained effective until such time
as all of such Registrable Securities covered thereby have been disposed of in
accordance with the intended methods of disposition by the Stockholder (but in
no event for a period of more than 180 days after such registration statement
becomes effective, not including any Suspension Period); it being understood
that if, after it has become effective, an offering of Registrable Securities
pursuant to a registration statement is terminated by any stop order,
injunction, or other order of the SEC or other governmental agency or court,
such registration pursuant thereto will be deemed not to have been effected and
will not count as a Demand Registration for purposes of Section 3(a).

(c) Selection of Underwriters. With respect to any offering of Registrable
Securities pursuant to a Demand Registration in the form of an underwritten
offering, the managing underwriter for the offering shall be an investment
banking firm of national standing to be selected by mutual agreement of
Stockholder and the Company (such agreement not to be unreasonably withheld,
conditioned or delayed).

(d) Priority on Demand Registrations. With respect to any offering of
Registrable Securities pursuant to a Demand Registration or the Shelf
Registration Statement in the form of an Underwritten Offering, the Company may
include securities to be sold for the

 

5



--------------------------------------------------------------------------------

account of the Company or other Persons in such Demand Registration (or
Underwritten Offering pursuant to the Shelf Registration Statement); provided,
that no securities to be sold for the account of any Person (including the
Company) other than Stockholder shall be included in such Demand Registration
(or Underwritten Offering pursuant to the Shelf Registration, as applicable)
(i) if and to the extent that the managing underwriter advises Stockholder and
the Company in writing that the inclusion of such securities is anticipated to
have a material adverse effect on the price, timing or marketability of the
Registrable Securities or otherwise have a material adverse effect on the
success of such offering and (ii) unless the Registrable Securities of
Stockholder receive priority over all other securities included in such Demand
Registration (or Underwritten Offering pursuant to the Shelf Registration, as
applicable).

(e) Cancellation of Registration. The Stockholder shall have the right to cancel
a proposed Demand Registration of Registrable Securities pursuant to this
Section 3 (x) at any time prior to the commencement of marketing to investors
for such proposed Demand Registration and (y) after the commencement of
marketing to investors if Stockholder becomes aware of material adverse
information relating to the Company that is different from the information known
to the Stockholder at the time of the commencement of such marketing. Such
cancelled registration shall not be counted as a Demand Registration for
purposes of Section 3(a).

Section 4. Piggyback Registration Rights.

(a) Right to Piggyback. If the Company (i) proposes to file a registration
statement under the Securities Act with respect to an offering of any equity
securities (except pursuant to registrations on Form S-4 or any successor form,
or on Form S-8 or any successor form relating solely to securities issued
pursuant to any benefit plan) on a form that would permit registration of
Registrable Securities for sale to the public under the Securities Act or
(ii) proposes to file an initial prospectus supplement to a registration
statement with respect to an offering of its common stock on a form that would
permit registration of Registrable Securities for sale to the public under the
Securities Act, then the Company shall give written notice of such proposed
filing to Stockholder not less than 21 days before the anticipated filing date,
describing in reasonable detail the proposed offering (including the number and
class of securities proposed to be offered, the proposed date of filing of such
registration statement or prospectus supplement, any proposed means of
distribution of such securities, any proposed managing underwriter of such
securities and a good faith estimate by the Company of the proposed maximum
offering price of such securities as such price is proposed to appear on the
facing page of such registration statement or prospectus supplement), and
offering Stockholder the opportunity to register and offer such number of
Registrable Securities of the same class as those being offered by the Company
as the Stockholder may request. Upon the written request of Stockholder,
received by the Company no later than 10 days after receipt by the Stockholder
of the notice sent by the Company, to register and offer, on the same terms and
conditions as the securities otherwise being sold pursuant to such registration
statement or prospectus supplement, any of Stockholder’s Registrable Securities
of the same class as those being offered (which request shall state the intended
method of disposition thereof if the securities otherwise being sold are being
sold by more than one method of disposition), the Company will cause such
Registrable Securities as to which registration shall have been so requested to
be included in the registration statement or prospectus supplement proposed to
be filed by the Company on the same terms and

 

6



--------------------------------------------------------------------------------

conditions as the securities otherwise being sold pursuant to such registration
statement or prospectus supplement (a “Piggyback Registration”); provided,
however, that, notwithstanding the foregoing, the Company may at any time, in
its sole discretion, without the consent of Stockholder, delay or abandon the
proposed offering in which a Stockholder had requested to participate pursuant
to this Section 4(a) or cease the filing (or obtaining or maintaining the
effectiveness) of or withdraw the related registration statement or prospectus
supplement or other governmental approvals, registrations or qualifications. In
such event, the Company shall so notify the Stockholder and the Company shall
incur no liability for its failure to complete any such offering other than its
obligation to pay Registration Expenses in connection therewith.

(b) Priority on Primary Registrations. If a Piggyback Registration is initiated
as an underwritten primary registration on behalf of the Company, and the
managing underwriter advises the Company that in its reasonable opinion the
number of equity securities requested to be included in such registration
exceeds the number that can be sold in such offering without having a material
adverse effect on the price or success of the offering, then the Company shall
include in such registration statement or prospectus supplement the maximum
number of shares that such underwriter advises can be so sold without having
such adverse effect, allocated (i) first, to the equity securities the Company
proposes to sell and to Stockholder, pro rata among the Company and Stockholder
on the basis of the percentage of the shares requested to be registered by them,
or on such basis as the Company and Stockholder may agree, (ii) second, to any
other shareholder with piggyback registration rights entitling it to include
shares of Company common stock in such registration, pro rata among such holders
on the basis of the percentage of the shares requested to be registered by them
or on such basis as such holders may agree among themselves and the Company, and
(iii) third, among other security holders of the Company, pro rata among such
holder(s) on the basis of the percentage of the then outstanding shares
requested to be registered by them or on such basis as such holder(s) may agree
among themselves and the Company.

(c) Priority on Secondary Registrations. If a Piggyback Registration is
initiated as a secondary underwritten registration on behalf of any holders of
the Company’s securities other than Stockholder, and the managing underwriter
advises the Company that in its reasonable opinion the number of securities
requested to be included in such registration exceeds the number that can be
sold in such offering without having a material adverse effect on the price or
success of the offering, then the Company shall include in such registration
statement or prospectus supplement the maximum number of shares that such
underwriter advises can be so sold without having such adverse effect, allocated
(i) first, to the securities requested to be included therein by the holder(s)
requesting such registration, to the extent such holder(s) have priority
registration rights in effect on the date hereof, and to the Stockholder, pro
rata among such holders on the basis of the percentage of the shares requested
to be registered by them or on such basis as such holders may agree among
themselves and the Company, (ii) second, to any other shareholder with piggyback
registration rights entitling it to include shares of Company common stock in
such registration, pro rata among such holders on the basis of the percentage of
the shares requested to be registered by them or on such basis as such holders
may agree among themselves and the Company, and (iii) third, among the Company
and other security holders of the Company, pro rata among such holder(s) and the
Company on the basis of the

 

7



--------------------------------------------------------------------------------

percentage of the shares requested to be registered by them or on such basis as
such holder(s) may agree among themselves and the Company.

(d) Withdrawal. Stockholder shall have the right to withdraw its request for
inclusion of any specified number of its Registrable Securities in any
registration statement or prospectus supplement pursuant to this Section 4 by
giving written notice to the Company of its request to withdraw at least five
(5) Business Days prior to the effective date of such registration statement. In
the event of any such withdrawal, the Company shall not include such Registrable
Securities in the applicable registration and such Registrable Securities shall
continue to be Registrable Securities hereunder. No such withdrawal shall affect
the obligations of the Company with respect to the Registrable Securities not so
withdrawn.

(e) Underwritten Offerings. In connection with the exercise of any registration
rights granted to the Stockholder pursuant to this Section 4, if the offering is
to be effected by means of an underwritten offering, the Company may condition
participation in such offering on Stockholder entering into an underwriting
agreement in customary form and acting in accordance with the terms and
conditions thereof; provided that the Company shall cooperate reasonably with
Stockholder in the event Stockholder is required by applicable law to engage an
underwriter other than the managing underwriter engaged by the Company or the
requesting holder in connection with the sale of Registrable Securities pursuant
to this Section 4.

Section 5. Standstill and Suspension Periods.

(a) Company Standstill Period. To the extent requested by the managing
underwriter(s) for the applicable offering, in the event of an underwritten
public offering of Registrable Securities on a firm commitment basis pursuant to
Section 2(c) or Section 3(a) hereof, the Company agrees not to, without the
prior written consent of the managing underwriter, offer, pledge, sell, contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any securities (except securities that
may be held by the Company for its own account under the relevant registration
statement) that are the same as, or similar to, the Registrable Securities, or
any securities convertible into, or exchangeable or exercisable for, any
securities of the Company that are the same as, or similar to, the Registrable
Securities (except in each case pursuant to registrations on Form S-4 or any
successor form, or otherwise in connection with the acquisition of a business or
assets of a business, a merger, or an exchange offer for the securities of the
issuer or another entity, or pursuant to a Company dividend reinvestment plan,
or for issuances of securities pursuant to the conversion, exchange or exercise
of then-outstanding convertible or exchangeable securities, options, rights or
warrants, or pursuant to registrations on Form S-8 or any successor form or
otherwise relating solely to securities offered pursuant to any benefit plan),
during the period commencing five (5) Business Days prior to the effective date
of the registration statement relating to such Registrable Securities (to the
extent timely notified in writing by Stockholder or the managing underwriter of
such distribution) and ending on the 90th day after such effective date (the
“Company Standstill Period”).

(b) Suspension Period. The Company may, by notice in writing to the Stockholder
postpone the filing or effectiveness of the Shelf Registration Statement or any
other registration requested pursuant to this Agreement (including any
post-effective amendments

 

8



--------------------------------------------------------------------------------

thereto), or otherwise suspend the Demand Registration rights of the Stockholder
and/or require the Stockholder to suspend use of any resale prospectus included
in the Shelf Registration Statement for any period of time determined by the
Company if there shall occur a Material Disclosure Event (such period, a
“Suspension Period”). Notwithstanding anything herein to the contrary, the
Company shall not be entitled to more than three Suspension Periods, which
Suspension Periods shall have durations of not more than 30 days each (which may
at the Company’s determination run consecutively for a given Material Disclosure
Event), during any consecutive 12 month period; provided, however, that if the
Company deems in good faith that it is necessary to file a post-effective
amendment to the Shelf Registration Statement in order to comply with Section 2
hereof, then such period of time from the date of filing of such post-effective
amendment until the date on which such Shelf Registration Statement is declared
effective by the SEC or otherwise becomes effective shall not be treated as a
Suspension Period and the Company shall use its reasonable best efforts to cause
such post-effective amendment to be declared effective or otherwise become
effective as promptly as possible. Stockholder agrees that, upon receipt of
notice from the Company of the occurrence of a Material Disclosure Event (a
“Suspension Notice”), Stockholder will forthwith discontinue any disposition of
Registrable Securities pursuant to any Shelf Registration Statement or any
public sale or distribution, including pursuant to Rule 144, until the earlier
of (i) the expiration of the Suspension Period and (ii) Stockholder’s receipt of
a notice from the Company to the effect that such suspension has terminated. Any
Suspension Notice shall be accompanied by a certificate of the Chief Executive
Officer, Chief Financial Officer, President or any Vice President of the Company
confirming the existence of the Material Disclosure Event. If so directed by the
Company, Stockholder will deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies, then in Stockholder’s possession, of
the most recent prospectus(es) covering such Registrable Securities at the time
of receipt of such Suspension Notice. The Company covenants and agrees that it
will not deliver a Suspension Notice with respect to a Suspension Period unless
the Company’s employees, officers and directors are also prohibited by the
Company for the duration of such Suspension Period from effecting any public
sales of shares of the Company’s common stock beneficially owned by them. In the
event of a Suspension Notice, the Company shall, promptly after such time as the
related Material Disclosure Event no longer exists, provide notice to the
Stockholder that the Suspension Period has ended, and take any and all actions
necessary or desirable to give effect to Stockholder’s rights under this
Agreement that may have been affected by such notice, including Stockholder’s
Demand Registration rights and rights with respect to a Shelf Registration
Statement. Notwithstanding the foregoing, a valid postponement or suspension of
the filing of a registration statement shall not diminish the obligation of the
Company to continue preparations for the filing of such registration statement
during the Suspension Period.

(c) Stockholder Standstill Period. To the extent requested by the managing
underwriter(s) for the applicable offering, Stockholder agrees to enter into a
customary lock-up agreement with the managing underwriter for any underwritten
offering of the Company’s equity securities for its own account, containing
terms reasonably acceptable to such managing underwriter and Stockholder,
covering the period commencing five (5) Business Days prior to the effective
date of any registration statement or amendment to registration statement
pertaining to such underwritten offering or, if applicable, five (5) Business
Days prior to the date of the final prospectus supplement to a registration
statement pertaining to such underwritten offering,

 

9



--------------------------------------------------------------------------------

and ending on the 90th day after such effective date or final prospectus
supplement date (or such shorter period as shall have been agreed to by the
Company or the Company’s executive officers and directors in their respective
lock-up agreements); provided, however, that the obligations of Stockholder
under this Section 5(c) shall apply only if: (i) Stockholder owns five percent
(5%) or more of the outstanding Company common stock, (ii) Stockholder will be
afforded the right (whether or not exercised by Stockholder) to include
Registrable Securities in such underwritten offering in accordance with and
subject to the provisions of Section 4 hereof; (iii) each of the Company’s
executive officers and directors enter into lock-up agreements with such
managing underwriter, which agreements shall not contain terms more favorable to
such executive officers or directors than those contained in the lock-up
agreement entered into by Stockholder; and (iv) the aggregate restriction
periods in Stockholder’s lock-up agreement entered into pursuant to this
Section 5(c) shall not exceed an aggregate of 180 days during any 365-day
period. Notwithstanding the foregoing, and for the avoidance of doubt, none of
the provisions or restrictions set forth in this Section 5(c) shall in any way
limit Goldman Sachs & Co. LLC or any of its Affiliates (other than the
Stockholder) from engaging in any brokerage, investment advisory, financial
advisory, anti-raid advisory, principaling, merger advisory, financing, asset
management, trading, market making, arbitrage, investment activity and other
similar activities conducted in the ordinary course of their business.
Notwithstanding anything to the contrary set forth in this Agreement, the
restrictions contained in this Agreement shall not apply to any shares of the
Company’s common stock or any other securities acquired by Goldman Sachs & Co.
LLC or any of its Affiliates other than the Registrable Securities.

(d) The Company represents and warrants to Stockholder that it has not
previously entered into an agreement with respect to its securities granting any
registration rights to any Person that remain in effect as of the date of this
Agreement, other than to The Blake L. Sartini and Delise F. Sartini Family
Trust. If the Company shall at any time after the date of this Agreement provide
to any holder of any securities of the Company rights with respect to the
registration of such securities under the Securities Act, such rights shall not
be in conflict with, adversely affect, or be more favorable than any of the
rights provided in this Agreement to the Stockholder.

Section 6. Registration Procedures.

(a) In connection with the filing of any registration statement pursuant to this
Agreement, the Company shall, as promptly as practicable:

(i) prepare and file with the SEC the requisite registration statement
(including a prospectus therein and any supplement thereto) to effect such
registration and use its reasonable best efforts to cause such registration
statement to become effective and to keep such registration statement effective,
and before filing such registration statement or any amendments or supplements
thereto, provide to Stockholder copies of all such documents proposed to be
filed or furnished and such Stockholder shall have a reasonable opportunity to
review and comment thereon, and the Company will make such changes and additions
thereto as may reasonably be requested in writing by Stockholder to the extent
that such changes are required by the Securities Act;

 

10



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC (subject to the review and comment provisions
set forth in Section 6(a)(i) above) such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to maintain the effectiveness of such registration until all of the
Registrable Securities covered by such Registration Statement have been disposed
of (but subject to any limitations on the period for effectiveness of such
registration set forth elsewhere in this Agreement) and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

(iii) use its reasonable best efforts to cause all Registrable Securities
covered by any registration statement to be registered with or approved by such
other governmental entities or self-regulatory bodies as may be reasonably
necessary or advisable in light of the business and operations of the Company to
enable Stockholder to consummate the disposition of such Registrable Securities
in accordance with the intended method or methods of disposition thereof;

(iv) if the Company receives written notice from the Stockholder after the date
on which the registration statement has become effective that the Stockholder
desires to include additional Registrable Securities in such registration
statement, use its reasonable best efforts to so include such additional
Registrable Securities as promptly as possible by filing an additional
registration statement pursuant to Rule 462(b) under the Securities Act or any
similar rule then in effect, which registration shall not be counted as
“effected” for purposes of Section 3(b);

(v) furnish to Stockholder, at the Company’s expense, such number of conformed
copies of such registration statement and of each such amendment and supplement
thereto (in each case including all exhibits other than those which are being
incorporated into such registration statement by reference and that are publicly
available), such number of copies of the prospectus contained in such
registration statement and any other prospectus filed under Rule 424 under the
Securities Act in conformity with the requirements of the Securities Act, and
such other documents, as Stockholder may reasonably request, including in order
to facilitate the disposition of the Registrable Securities;

(vi) use reasonable best efforts to register or qualify all Registrable
Securities covered by such registration statement under such other securities or
“blue sky” laws of such jurisdictions as Stockholder or any managing underwriter
may reasonably request and to do any and all other acts and things that may be
reasonably necessary or advisable to enable Stockholder and each underwriter, if
any, to consummate the disposition of Stockholder’s Registrable Securities in
such jurisdiction(s), except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign company or to register
as a broker or dealer in any jurisdiction where it would not otherwise be
required to qualify but for this Section 6(a)(vi), or to consent to general
service of process in any such jurisdiction, or to subject itself to any
material tax obligation in any such jurisdiction where it is not then so
subject;

 

11



--------------------------------------------------------------------------------

(vii) promptly notify Stockholder and the managing underwriters of any
underwritten offering at any time when the Company becomes aware that the
registration statement, any pre-effective amendment thereto, the prospectus or
any prospectus supplement or any post-effective amendment to the registration
statement has been filed and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;

(viii) promptly notify Stockholder and the managing underwriters of any
underwritten offering at any time when the Company becomes aware that a
prospectus or prospectus supplement relating thereto is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus or prospectus supplement included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made, and promptly prepare, file with the SEC, and furnish to Stockholder a
reasonable number of copies of a supplement to or an amendment of such
prospectus or prospectus supplement as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus or
prospectus supplement shall not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made, provided, however, that with respect to Registrable
Securities registered pursuant to such registration statement, Stockholder
agrees that it will not enter into any transaction for the sale of any
Registrable Securities pursuant to such registration statement during the time
after the furnishing of the Company’s notice that the Company is preparing such
supplement to or such amendment of such prospectus or prospectus supplement and
until the filing and effectiveness thereof;

(ix) not file or make any amendment to any registration statement with respect
to any Registrable Securities, or any amendment of or supplement to the
prospectus used in connection therewith, that refers to Stockholder by name or
otherwise identifies Stockholder as the holder of any securities of the Company
without the consent of Stockholder (such consent not to be unreasonably withheld
or delayed), unless and to the extent such disclosure is required by law;
provided, that (A) Stockholder shall furnish to the Company in writing such
information regarding itself and the distribution proposed by it as the Company
may reasonably request for use in connection with a registration statement or
prospectus and (B) Stockholder agrees to notify the Company as promptly as
practicable of any inaccuracy or change in information previously furnished to
the Company by Stockholder or of the occurrence of any event that would cause
the prospectus included in such registration statement to contain an untrue
statement of a material fact regarding Stockholder or the distribution of such
Registrable Securities or to omit to state any material fact regarding
Stockholder or the distribution of such Registrable Securities required to be
stated therein or necessary to make the statements made therein not misleading
in light of the circumstances under which they were made and to furnish to the
Company, as promptly as practicable, any additional information required to
correct and update the information previously furnished by Stockholder such

 

12



--------------------------------------------------------------------------------

that such prospectus shall not contain any untrue statement of a material fact
regarding Stockholder or the distribution of such Registrable Securities or omit
to state a material fact regarding Stockholder or the distribution of such
Registrable Securities necessary to make the statements therein not misleading
in light of the circumstances under which they were made;

(x) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement (which transfer agent and registrar
shall, at the Company’s option, be the Company’s existing transfer agent and
registrar) not later than the effective date of such registration statement;

(xi) cause all Registrable Securities covered by such registration statement to
be listed on any securities exchange on which any such class of securities is
then listed;

(xii) promptly notify Stockholder and any managing underwriter(s), promptly
after it shall receive notice or obtain knowledge thereof, of any oral or
written comments by the SEC regarding, or of any request by the SEC for
amendments or supplements to, the registration statement or the prospectus or
for any additional information regarding Stockholder;

(xiii) advise Stockholder and any managing underwriter(s), promptly after it
shall receive notice or obtain knowledge thereof, of (A) the issuance by the SEC
or any other federal or state governmental authority of any stop order
suspending the effectiveness of such registration statement or the initiation or
threatening of any proceeding for such purpose, (B) the suspension of the
registration or qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction and (C) the removal of any
such stop order or proceeding or the lifting of any such suspension; provided,
however, that Stockholder agrees that following such advisement it will not
enter into any transaction for the sale of any Registrable Securities pursuant
to such registration statement until Stockholder’s receipt of the notice
described in clause (C);

(xiv) use reasonable best efforts to promptly obtain the withdrawal of any order
suspending the effectiveness of such registration statement, or the lifting of
any suspension of the registration or qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction;

(xv) in the case of an underwritten offering, make available for inspection by
Stockholder and any managing underwriter(s), and any attorney, accountant or
other agent retained by Stockholder or such underwriters, at reasonable times
and in a reasonable manner, all pertinent financial and other records, corporate
documents and properties of the Company and its subsidiaries, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by Stockholder or any such underwriter, attorney, accountant or agent,
in each case as shall be reasonably necessary to enable them to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act
in connection with such registration statement; provided

 

13



--------------------------------------------------------------------------------

that the foregoing investigation and information gathering shall be coordinated
on behalf of such parties by one firm of counsel designated by and on behalf of
such parties;

(xvi) reasonably cooperate with Stockholder and any managing underwriter(s)
participating in the disposition of such Registrable Securities and with
underwriters’ counsel in connection with any filings required to be made with
FINRA, if any;

(xvii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its stockholders, as
soon as reasonably practicable, an earnings statement (in a form that satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 under the
Securities Act or any successor rule thereto) covering the period of at least 12
months beginning with the first day of the Company’s first full fiscal quarter
after the effective date of the applicable registration statement, which
requirement shall be deemed satisfied if the Company timely files complete and
accurate information on Forms 10-K, 10-Q and 8-K under the Exchange Act and
otherwise complies with Rule 158 under the Securities Act or any successor rule
thereto;

(xviii) in the case of an underwritten offering, (A) promptly incorporate in a
supplement to the prospectus or a post-effective amendment to the registration
statement such information as is reasonably requested by the managing
underwriter(s) or Stockholder to be included therein, the purchase price for the
securities to be paid by the underwriters and any other applicable terms of such
underwritten offering, and to promptly make all required filings of such
supplement or post-effective amendment, (B) enter into such customary agreements
(including an underwriting agreement and lock-up agreement in customary form),
(C) take all such other actions as the managing underwriter(s) reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, causing senior management and other
personnel of the Company to reasonably cooperate with Stockholder and the
underwriter(s) in connection with performing due diligence) and (D) use
reasonable best efforts to cause its counsel to issue written opinions of
counsel, including all opinions of outside counsel to the Company required to be
included in the registration statement, addressed and delivered to the
underwriter(s) in form, substance and scope as are customary in underwritten
offerings, subject to customary limitations, assumptions and exclusions;

(xix) use reasonable best efforts to obtain all consents of independent public
accountants required to be included in the registration statement and to cause
to be delivered, upon the pricing of any underwritten offering, and at the time
of closing of a sale of Registrable Securities pursuant thereto, “comfort”
letters from the Company’s independent registered public accountants addressed
to the underwriter(s) stating that such accountants are independent public
accountants within the meaning of the Securities Act and the applicable rules
and regulations adopted by the SEC thereunder, and otherwise in customary form
and covering such financial and accounting matters as are customarily covered by
“comfort” letters of the independent registered public accountants delivered in
connection with primary underwritten public offerings;

 

14



--------------------------------------------------------------------------------

(xx) in the case of an underwritten offering of Registrable Securities, make
senior management of the Company available, to the extent reasonably requested
by the managing underwriter(s), to assist in the marketing of the Registrable
Securities to be sold in such underwritten offering, including the participation
of such members of senior management of the Company in “road show” presentations
and other customary marketing activities, including “one-on-one” meetings with
prospective purchasers of the Registrable Securities to be sold in such
underwritten offering, and otherwise facilitate, cooperate with, and participate
in such underwritten offering and customary selling efforts related thereto, in
each case to the same extent as if the Company were engaged in a primary
underwritten registered offering of its Common Stock;

(xxi) cooperate with the Stockholder to facilitate the timely preparation and
delivery of certificates representing the Registrable Securities to be sold
pursuant to such registration statement free of any restrictive legends and
representing such number of shares of securities and registered in such names as
the Stockholder may reasonably request a reasonable period of time prior to
sales of Registrable Securities pursuant to such registration statement;
provided, that the Company may satisfy its obligations hereunder without issuing
physical stock certificates through the use of The Depository Trust Company’s
Direct Registration System;

(xxii) not later than the effective date of such registration statement, provide
a CUSIP number for all Registrable Securities covered thereby and provide the
applicable transfer agent with printed certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company;
provided, that the Company may satisfy its obligations hereunder without issuing
physical stock certificates through the use of The Depository Trust Company’s
Direct Registration System; and

(xxiii) otherwise use its reasonable best efforts to take or cause to be taken
all other actions reasonably necessary or advisable to effect the registration,
marketing and sale of such Registrable Securities contemplated by this
Agreement.

(b) Stockholder agrees that it shall furnish to the Company such information
regarding Stockholder and the plan and method of distribution of Registrable
Securities intended by Stockholder (A) as the Company may, from time to time,
reasonably request in writing and (B) as shall be required by law or by the SEC
in connection therewith, in each case, to the extent required to effect the
registration, offer or sale of such Registrable Securities. Stockholder agrees
that information obtained by it or any managing underwriter(s), and any
attorney, accountant or other agent retained by such Stockholder or such
underwriters, shall be deemed confidential unless and until such information is
made generally available to the public.

Section 7. Indemnification.

(a) Indemnification by the Company. In the event of any registration of
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company agrees to indemnify and hold harmless Stockholder, its members,
managers, partners, officers, directors, employees, advisors, direct or indirect
equityholders, stockholders, representatives and agents, and each Person, if
any, who controls Stockholder within the meaning of the Securities Act or

 

15



--------------------------------------------------------------------------------

the Exchange Act, against any losses, liabilities, claims, damages and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and any
legal or other expenses reasonably incurred in connection with investigating or
defending any related claim or proceeding) (collectively, “Losses”) to which
Stockholder or any such indemnitees may become subject under the Securities Act,
the Exchange Act, any state securities Laws, any rule or regulation under the
Securities Act, or otherwise, insofar as such Losses (or related actions or
proceedings) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the registration statement
under which such Registrable Securities were registered and sold under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or arise
out of or are based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that the Company shall not be liable in any such
case to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information about Stockholder which is furnished to the Company by
or on behalf of Stockholder specifically for use in such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement; and provided, further, that the Company shall not be liable in any
such case to the extent that any such Loss arises out of Stockholder’s failure
to deliver a copy of the prospectus (as amended or supplemented) after the
Company has furnished Stockholder with a sufficient number of copies in advance
with a reasonable opportunity to deliver the same in connection with the sale of
Registrable Securities, but only if such statement or omission was corrected in
such prospectus (as amended or supplemented).

(b) Indemnification by Stockholder. In the event of any registration of
Registrable Securities under the Securities Act pursuant to this Agreement,
Stockholder agrees to indemnify and hold harmless (in the same manner and to the
same extent as set forth in Section 7(a)) the Company, its officers, directors,
employees, advisors, representatives and agents, and each other Person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act, against any Losses to which the Company or any such indemnitees
may become subject under the Securities Act or otherwise, insofar as such Losses
(or related actions or proceedings) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
registration statement under which such Registrable Securities were registered
and sold under the Securities Act, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any amendment or supplement thereto,
or arise out of or are based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information about Stockholder furnished to the
Company by or on behalf of Stockholder specifically for use in such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement; provided, however, that Stockholder shall not be liable
for any amounts in excess of the net proceeds (after deducting Selling Expenses)
received by Stockholder from sales of Registrable

 

16



--------------------------------------------------------------------------------

Securities pursuant to such registration statement; and provided, further, that
Stockholder shall not be liable for any Loss that arises out of Company’s
failure to update, supplement or amend the prospectus after Stockholder has
provided the Company with information correcting such statement or omission with
a reasonable opportunity to amend or correct such prospectus.

(c) Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding paragraphs of this Section 7, such indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action;
provided, however, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 7, except to the extent that the
indemnifying party is materially prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties exists with respect to such claim, the
indemnifying party shall be entitled to assume the defense of such claim upon
written notice to the indemnified party within 30 days of its receipt of notice
of the claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any person entitled to indemnification hereunder shall
have the right to employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such person unless (i) the indemnifying party has agreed to pay such fees or
expenses or (ii) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person and to
continue diligently pursuing such defense. If such defense is not assumed by the
indemnifying party as permitted hereunder, the indemnifying party will not be
subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld,
conditioned or delayed). If such defense is assumed by the indemnifying party
pursuant to the provisions hereof, such indemnifying party shall not settle or
otherwise compromise the applicable claim unless (A) such settlement or
compromise contains a full and unconditional release of the indemnified party or
(B) the indemnified party otherwise consents in writing (which consent will not
be unreasonably withheld, conditioned or delayed). An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim will be
obligated to pay the reasonable fees and expenses of not more than one counsel
(plus local counsel to the extent reasonably necessary to defend against such
claim) for all parties indemnified by such indemnifying party with respect to
such claim.

The indemnification provided for under this Agreement shall remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party and shall survive the transfer of securities.

(d) Contribution. If, for any reason, the foregoing indemnity is unavailable, or
is insufficient to hold harmless an indemnified party, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of the Loss in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, and the
relative benefits received by the indemnifying party and the indemnified party,
as well as any other relevant equitable considerations. No indemnified party
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any indemnifying
party who was not guilty of such

 

17



--------------------------------------------------------------------------------

fraudulent misrepresentation. The relative fault of the indemnifying party on
the one hand and of the indemnified party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, and by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Notwithstanding
the provisions of this Section, Stockholder shall not be required to contribute
an amount greater than the net proceeds (after deducting Selling Expenses)
received by Stockholder from sales of Registrable Securities pursuant to the
registration statement to which the claims relate.

Section 8. Covenants Relating To Rule 144. With a view to making available to
Stockholder the benefits of Rule 144 and any other similar rule or regulation of
the SEC that may at any time permit Stockholder to sell securities of the
Company to the public without registration, the Company covenants that for so
long as it is subject to Section 13 or 15(d) of the Exchange Act, it shall use
its reasonable efforts to file in a timely manner all reports required to be
filed by it under the Exchange Act and to comply with the requirements of Rule
144(c), as it may be amended from time to time (or any similar rule or
regulation hereafter adopted by the SEC), regarding the availability of current
public information to the extent required to enable Stockholder to sell
Registrable Securities without registration under the Securities Act pursuant to
the resale provisions of Rule 144 (or any similar rule or regulation). Upon the
request of the Stockholder, the Company will promptly deliver to Stockholder a
written statement as to whether it has complied with such requirements and, upon
Stockholder’s compliance with the applicable provisions of Rule 144 and its
delivery of such documents and certificates as the Company’s transfer agent may
reasonably request in connection therewith, will take such reasonable action as
may be required (including using its reasonable efforts to cause legal counsel
to issue an appropriate opinion) to cause its transfer agent to effectuate any
transfer of Registrable Securities properly requested by Stockholder, in
accordance with the terms and conditions of Rule 144.

Section 9. Miscellaneous.

(a) Termination; Survival. The rights of Stockholder under this Agreement shall
terminate on the date that all of the Registrable Securities held by Stockholder
cease to be Registrable Securities. Notwithstanding the foregoing, the
obligations of the parties under Section 5(c), Section 7 and this Section 9
shall survive the termination of this Agreement.

(b) Governing Law. This Agreement and any dispute, controversy or claim, whether
sounding in contract or tort, arising out of or relating to this Agreement,
shall be governed by and construed in accordance with the Laws of the State of
New York without regard to its principles of conflict of laws that could mandate
the application of the laws of another jurisdiction.

(c) Consent to Jurisdiction; Venue. Each party hereto irrevocably submits to the
exclusive jurisdiction of the Courts of the State of New York or, in the event
that exclusive jurisdiction is vested with regard to any claim in the federal
courts, any federal or state court sitting in the Borough of Manhattan in the
City, County and State of New York (any such court, a “New York Court”), for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each party irrevocably and
unconditionally

 

18



--------------------------------------------------------------------------------

waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in a New
York Court, and hereby and thereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

(d) Waiver of Jury Trial. Each of Stockholder and the Company hereby irrevocably
and unconditionally waives to the fullest extent permitted by law any right such
party may have to a trial by jury in respect of any action, claim or proceeding
directly or indirectly arising out of or relating to this Agreement or the
transactions contemplated by this Agreement.

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter contained herein, and it
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties, express or implied, oral or written.

(f) Amendments and Waivers. The provisions of this Agreement may be amended or
waived at any time only by written agreement signed by the Company and
Stockholder.

(g) Assignment. Except as set forth herein, the rights and obligations of each
party under this Agreement shall not be assignable by such party (except by
operation of law) without the prior, express written consent of the other
parties hereto.

(h) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the legal representatives, heirs, successors and permitted assigns
of the respective parties.

(i) Expenses. All Registration Expenses incurred in connection with any
registration statement under this Agreement shall be borne by the Company. All
Selling Expenses associated with the sale of Registrable Securities shall be
borne by Stockholder. The obligation of the Company to bear all Registration
Expenses shall apply irrespective of whether a registration statement becomes
effective, is withdrawn or suspended, or converted to any other form of
registration and irrespective of when any of the foregoing shall occur.

(j) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile and electronic transmission), all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties to this Agreement.
Electronic or facsimile signatures shall be deemed to be original signatures.

(k) Severability. The parties agree that if any part, term or provision of this
Agreement shall be found invalid, illegal or unenforceable in any respect by any
court of law of competent jurisdiction, the remaining provisions shall be
severable, valid and enforceable in accordance with their terms, and any such
invalidity, illegality or unenforceability in any jurisdiction shall not
invalidate or render illegal or unenforceable such provision in any other
jurisdiction.

 

19



--------------------------------------------------------------------------------

(l) Notices. Notice from a party to another party hereto relating to this
Agreement shall be deemed effective if made in writing and delivered to the
recipient’s address or facsimile number set forth below by any of the following
means: (i) hand delivery, (ii) registered or certified mail, postage prepaid,
with return receipt requested, (iii) any nationally recognized overnight courier
service that provides proof of delivery, or (iv) email with a confirmation and
followed by regular mail or overnight courier service delivery of a copy
thereof. Notice made in accordance with this paragraph shall be deemed delivered
on receipt if delivered by hand, upon confirmation of receipt of email (other
than automatic read receipts), on the third Business Day after mailing if mailed
by registered or certified mail, or the next Business Day after deposit with an
overnight courier service if delivered for next day delivery.

If to the Stockholder, as follows:

 

To:

c/o Goldman Sachs & Co.

Merchant Banking Division

6011 Connection Drive

Irving, TX 75039

Attention: Caroline Moore

Email: caroline.moore@gs.com

With a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attn: Anthony J. Colletta

Email: collettaa@sullcrom.com

If to the Company, as follows:

 

To:

Golden Entertainment, Inc.

6595 S Jones Blvd

Las Vegas, NV 89118

Attn: General Counsel

Email: SHiggins@goldenent.com

With a copy to:

Barry M. Clarkson

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Email: barry.clarkson@lw.com

Any party may, from time to time, by written notice to the other parties,
designate a different address, which shall be substituted for the one specified
above for such party.

 

20



--------------------------------------------------------------------------------

(m) Specific Performance. The parties agree that irreparable damage may occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
the parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, in addition to any other remedy to which they are entitled at
law or in equity.

(n) No Waiver. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

COMPANY: GOLDEN ENTERTAINMENT, INC. By:   /s/ Charles H. Protell Name:   Charles
H. Protell Title:   Executive Vice President, Chief Strategy Officer and Chief
Financial Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

STOCKHOLDER: W2007/ACEP HOLDINGS, LLC By:     Whitehall Street Global Real
Estate Limited Partnership 2007   By:   WH Advisors, L.L.C. 2007     By:      
/s/ Peter Weidman     Name: Peter Weidman     Title: Vice President

[Signature Page — Registration Rights Agreement]